ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Benjamin Wutt on
August 25, 2022.
Claim 2. (currently amended): The computing system of claim 1, wherein executing the instructions further causes the at least one processor to:
 receive data indicative of the road friction in response to the vehicle performing the road friction probing maneuver;
estimate, based on the data indicative of the road friction, road friction between a tire of the vehicle and a surface of the roadway within the road segment; and
output the estimate of the road friction within the road segment.
Claim 4. (currently amended): The computing system of claim 1, wherein the vehicle is a vehicle having a longest amount of elapsed time since performing the road friction probing maneuver.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Silver et al. (US Pub. 2020/0189567), teaches a computing system that selects a vehicle to perform a road friction probing maneuver. With regard to independent Claims 1, Silver, taken either independently or in combination with other prior art references of record, fail to teach or render selecting a vehicle from a group of vehicles to carry out a road friction test in a road segment based on a) the time elapsed since any of the group of vehicles has carried out such a test, and b) a prediction that a second group of vehicles will be using the road segment, where c) the first group of vehicles includes some of the second group of vehicles that have not carried out such a test within a threshold amount of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661